DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species 1 (claim 1-3 and 9-14) in the reply filed on 01/28/2021 is acknowledged.  The traversal is on the ground(s) that "the process as claimed in claim 19 can be practiced by another and materially different apparatus, such as an arc welding device, a resistance welding device, or a laser welding device." This is factually incorrect. The steps of the claim are specifically directed at the practice of impulse welding, using a consumable body, as described very fully in the inventive entity's prior work” And "the apparatus can be used to practice another and materially different process, such as the elongate tape can be used as an electrical wire/cable." The elongate tape as claimed in Claims 1-18 is specifically designed for impulse welding as a consumable and the Examiner has provided no reasonable articulation of why or how it would be used in another manner.” This is not found persuasive because the restriction requirement is based on the claims, applicant’s argument refer to “inventive entity’s prior work”, which is the specification, is not persuasive. In addition, The traversal is on the ground(s) that " the embodiment in Figure 1 has an elongate tape with a base layer 20, a top layer 40 and a conductive layer 30, positioned between the base and top layers. Species 2 is identical in having each of these parts, and differs only by the addition of two electrically-insulating strips,  This is not found persuasive because the election of species is based on the disclosure of the application, applicant’s argument only describe the common structure but ignore the differences between the embodiments, such as species 1 does not includes any electrically-insulating strips as required in Species 2 and 3, Species 2 does not includes two conductive layers as required in Species 3, Species 3 does not includes electrically-insulating-strip free structure as required in Species 1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aquasol (EZ zone tape).
Regarding claim 1, Aquasol taches an elongate tape (EZ Zone Tape) of indeterminate length, comprising a plurality of sequentially-arranged consumable bodies for use as a vaporizing foil actuator in an impulse metalworking process (See page 2, “EZ Zone Tape innovatively offers the perfect solution for preventing weld contamination when sealing the root gap between pipes to retain Argon gas. The welding tape is comprised of two adhesive coated aluminum strips on the outside edges, with an adhesive-free center “Zone.” The unique design of the aluminum welding tape allows the edges to stick to the area surrounding the root gap on stainless steel and aluminum pipes with the adhesive-free “zone” being placed over the root gap. The adhesive portion of EZ Zone Tape is then prevented from ever coming into contact with the pipe as it is being welded, allowing for a clean and contaminant-free weld.” The EZ Zone Tape has a plurality of sequentially-arranged consumable bodies for welding.)

    PNG
    media_image1.png
    284
    270
    media_image1.png
    Greyscale

Claims 2-3 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minot (US 2964587).

    PNG
    media_image2.png
    77
    221
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    189
    466
    media_image3.png
    Greyscale

Regarding claim 2, Minot teaches an elongate tape, comprising: 
an electrically-insulative base layer (base layer 12; see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”), characterized by the length of the tape and a first width, as measured between a pair of side edges (See fig.2, the base layer 12 has a length and a width); 
an electrically-conductive layer (conductive strip 10), characterized by the length of the tape and a second width, as measured between a pair of side edges (See fig.2, the base layer 12 has a length and a width); and 
an electrically-insulative top layer (top layer 14; see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”), characterized by the length of the tape and a third width, as measured between a pair of side edges, 
wherein the layers are joined to each other to form the elongate tape with the electrically-conductive layer interposed between the electrically-insulative base and top layers (See fig.1  conductive strip 10 is located between cover layer 14 and the base layer 12)

Regarding claim 3, Minot teaches a portion of the electrically-conductive layer (conductive strip 10) is removed, in a regular sequential manner, along the length thereof, such that at least one zone of constricted area is provided to an electrical current passing transversely from one side edge to the other (See fig.2, the conductive strip 10 is capable to allow current passing transversely form one side edge to the other when conductive strip is removed.).

Regarding claim 9, Minot teaches the base layer (base layer 12) is a polymer (see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”).

Regarding claim 10, Minot teaches the base layer (base layer 12) is a polyimide, a polyester or a polyethylene (see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”).

Regarding claim 11, Minot teaches each electrically-conductive layer (conductive strip 10) is aluminum (See, col.3, lines 61-62 “the tape conductor consists of a conductive strip 10, of e.g. copper or aluminum foil”)

Regarding claim 12, Minot teaches the top layer (top layer 14) is a polymer (see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”).

Regarding claim 13, Minot teaches the top layer (top layer 14) is a polyimide, a polyester or a polyethylene (see col.3, lines 71-74 “cover layer 14 and the base layer 12 may be of any insulating sheet material Well known to the art, e.g., coated paper, fabric, or plastic sheet materials such as cellulose, vinyl plastics, rubber or the like.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minot (US 2964587) in view of Kuder (US 3,365,566).
Regarding claim 14, Minot does not explicitly teach the third width of the top layer is smaller than the second width of the electrically-conductive layer.
However, Kuder teaches a weld tape, comprising a top layer (cover 196) with a third width (W3; see the annotation of fig.15) and an electrically-conductive (metallic strips 19) with a second width (W2; see the annotation of fig.15); wherein the third width of the top layer is smaller than the second width of the electrically-conductive layer (See fig.15, W3<W2).

    PNG
    media_image4.png
    254
    392
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the width of the top layer 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726